Examiner’s Comments
Instant office action is in response to communication filed 8/10/2020.
IDS filed 8/10/2022 has been considered.
Claims 1-26 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “performing computations using an integrated circuit, the method comprising: obtaining, by a main processing circuit of the integrated circuit, an input data block, a weight data block, and a multiplication instruction; converting, using a data type conversion circuit of the main processing circuit, the input data block and the weight data block to an input data block of the fixed point type and a weight data block of the fixed point type, respectively; classifying, by the main processing circuit, the input data block of the fixed point type into a distribution data block of the fixed point type according to the multiplication instruction; classifying, by the main processing circuit, the weight data block of the fixed point type into a broadcasting data block of the fixed point type according to the multiplication instruction; partitioning, by the main processing circuit, the distribution data block of the fixed point type to obtain a plurality of basic data blocks of the fixed point type; distributing, by the main processing circuit, the plurality of basic data blocks of the fixed point type to at least one of a plurality of basic processing circuits connected to the main processing circuit; broadcasting, by the main processing circuit, the broadcasting data block of the fixed point type to the plurality of basic processing circuits connected to the main processing circuit; performing, by the at least one of the plurality of basic processing circuits, computations of a neural network in parallel according to the broadcasting data block of the fixed point type and the basic data blocks of the fixed point type to obtain computation results; transferring, by the at least one of the plurality of basic processing circuits, the computation results to the main processing circuit through the basic processing circuits connected to the main processing circuit; and processing, by the main processing circuit, the computation results to obtain an instruction result of the multiplication instruction.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Kurokawa et al. (US 2018/0211620) teaches “A semiconductor device with a small circuit area that consumes low power is provided. The semiconductor device includes a shift register, a sample-and-hold circuit, a first buffer circuit, and a second buffer circuit. The sample-and-hold circuit includes a first input terminal, a second input terminal, and an output terminal. An output terminal of the first buffer circuit is electrically connected to the first input terminal. The shift register is electrically connected to the second input terminal. An input terminal of the second buffer circuit is electrically connected to the output terminal of the sample-and-hold circuit. In the semiconductor device, the potential of an input analog signal is retained in the sample-and-hold circuit and the analog signal is output from an output terminal of the second buffer circuit” but does not teach the indicated subject matter above.
Another art of record Chen et al. (US 2019/0042870) teaches “In one embodiment, an apparatus comprises a memory and a processor. The memory is to store visual data associated with a visual representation captured by one or more sensors. The processor is to: obtain the visual data associated with the visual representation captured by the one or more sensors, wherein the visual data comprises uncompressed visual data or compressed visual data; process the visual data using a convolutional neural network (CNN), wherein the CNN comprises a plurality of layers, wherein the plurality of layers comprises a plurality of filters, and wherein the plurality of filters comprises one or more pixel-domain filters to perform processing associated with uncompressed data and one or more compressed-domain filters to perform processing associated with compressed data; and classify the visual data based on an output of the CNN” but also does not teach the indicated subject matter above.
Another art of record Suzuki (US 2020/0090029) teaches “An audio signal processing device includes a neural network circuit that includes an input layer including input units, an intermediate layer, and an output layer including output units, an input section that executes simultaneous inputting of, at each of unit time intervals, each of pieces of unit data of consecutive sampling units in an input signal data string generated through sampling based on an audio signal string into each of the input units on a one-to-one basis, one of the pieces of unit data input into one of the input units at one of the unit time intervals being input into another of the input units at another of the unit time intervals in the simultaneous inputting at each of the unit time intervals, and an output section that outputs, in accordance with the simultaneous inputting over a plurality of the unit time intervals that are consecutive, a computation result at each of the unit time intervals, the computation result being based on pieces of data output from the output units at each of the unit time intervals.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492